



Exhibit 10.30


CONFIDENTIAL RETIREMENT AGREEMENT AND GENERAL RELEASE
This Confidential Retirement Agreement and General Release (this “Agreement”) is
made and entered into by and between Piedmont Office Realty Trust, Inc.
(“Employer”) and Raymond L. Owens (“Employee”).
WHEREAS, Employee’s employment with Employer ending effective as of June 30,
2017 as the result of Employee’s retirement (the “Retirement Date”); and
WHEREAS, Employee and Employer will enter into a separate consulting arrangement
(the “Consulting Agreement”) pursuant to which Employee will provide services to
Employer following the Employee’s Retirement Date.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement intending to be
legally bound covenant and agree as follows.
1.
Retirement. Effective as of the Retirement Date, Employee’s status as an
employee of Employer shall cease in its entirety. On and after the Retirement
Date, Employee will not hold himself out as an employee, agent, or authorized
representative of Employer, and shall not negotiate or enter into any agreements
on behalf of the Employer, or otherwise attempt to bind Employer, except as
specifically permitted pursuant to the terms of the Consulting Agreement.
Pursuant to the terms of Employee’s employment agreement dated May 14, 2007 (the
“Employment Agreement”), Employer will pay Employee the following amounts in
connection with Employee’s retirement:



(i)
any accrued but unpaid Base Salary (as defined in the Employment Agreement)
through the Retirement Date;



(ii)
a payment in respect of unpaid, but accrued and unused vacation/PTO through the
Retirement Date in accordance with Employer’s vacation/PTO policy;



(iii)
any annual bonus or other bonuses earned but unpaid as of the Retirement Date
for any previously completed fiscal year;



(iv)
reimbursement for any unreimbursed business expenses properly incurred by the
Employee through the Retirement Date; and



(v)
equity-based awards to the extent Employee is entitled to payment under the
terms of the governing plans and applicable award agreements, including pro-rata
performance share plan participation, (items (i) through (v) above collectively
referred to as the “Accrued Benefits”).



Employee acknowledges that other than the Accrued Benefits, he is not entitled
to any additional payments or benefits under his Employment Agreement or
otherwise in connection with Employee’s termination of employment.
2.
Benefits Termination. Employee’s coverage under the benefit plans of Employer
and his participation in and eligibility for any compensation, bonus, or equity
plans or practices of Employer will cease on the Retirement Date. Employee may
elect such insurance continuation or conversion as may be






--------------------------------------------------------------------------------





available under the applicable benefit plan terms and applicable law for the
period after the Retirement Date so long as he makes a valid election for such
continuation and makes the payments necessary for continuation or conversion.


3.
Separation Benefits. In exchange for Employee entering into and not revoking
this Agreement and his continued compliance with the terms and conditions of
this Agreement and his other obligations, Employer will pay or provide to
Employee the following additional benefits:



i.
On May 24, 2016, Employee was granted 10,130 time-vested deferred stock units
(“Units”) under the Piedmont Office Realty Trust, Inc. 2007 Omnibus Incentive
Plan (the “Incentive Plan”). Pursuant to this Section 3, any of the 7,598 Units
that remain unvested on the Retirement Date shall become fully vested on the
Retirement Date and shall be paid in accordance with the terms of the award
agreement.



ii.
On May 1, 2015, Employee was granted 11,352 Units under the Incentive Plan.
Pursuant to this Section 3, any of the 5,676 Units that remain unvested on the
Retirement Date shall become fully vested on the Retirement Date and shall be
paid in accordance with the terms of the award agreement.



iii.
On May 9, 2014, Employee was granted 6,280 Units under the Incentive Plan.
Pursuant to this Section 3, any of the 1,570 Units that remained unvested on the
Retirement Date shall become fully vested on the Retirement Date and shall be
paid in accordance with the terms of the award agreement.



iv.
Any grant of Units under the Incentive Plan made during 2017 shall become fully
vested on the Retirement Date and shall be paid in accordance with the terms of
the award agreement.



v.
The Employer agrees to pay the entire COBRA premium for Employee’s continued
medical coverage for the twelve (12) months following Employee’s Retirement
Date, provided that Employee makes a valid COBRA election. Employee acknowledges
that such benefit continuation is intended, and shall be deemed, to satisfy the
obligations of the Employer and any of its subsidiaries and affiliates to
provide continuation of benefits under COBRA for such period. Employee’s
entitlement to benefits pursuant to this paragraph shall cease if, during such
period, Employee is employed by or otherwise is rendering services to a third
party for which Employee is entitled to receive medical benefits.



Employee acknowledges that in the absence of his executing, and not revoking,
this Agreement, he would not otherwise be entitled to accelerated vesting of the
Units described in this Section 3 (the “Separation Benefits”).
For the avoidance of doubt, no acceleration of vesting shall apply with respect
to performance-based equity awards granted under the Piedmont Office Realty
Trust, Inc. Long-Term Incentive Program, a component of the Incentive Plan (the
“LTIP Awards”). Subject to Section 14, a pro-rata portion of such LTIP Award
will be payable upon your retirement from the Employer in accordance with the
terms of the applicable LTIP Award agreements.





--------------------------------------------------------------------------------





4.
General Release.



A.
Employee unconditionally, irrevocably and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, shareholders, insurers, employee benefit plans and
fiduciaries, attorneys, agents, successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them at any time up to and including the date of Employee’s execution of
this Agreement, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Employer, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Employer that may be released under applicable law (the “Released Claims”). This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional or other
statutory claims, including, but not limited to alleged violations of federal,
state or local law (including, without limitation, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act, the Civil Rights Act
of 1866, the Employee Retirement Income Security Act (with respect to unvested
benefits), and all claims for attorneys’ fees, costs and expenses.



B.
Notwithstanding the broad scope of the release set forth in this Section 4, this
Agreement is not intended to bar, and the defined term “Released Claims” does
not include, any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits or Employee’s right to provide information
to, participate in a proceeding before, or pursue relief from the National Labor
Relations Board, the Equal Employment Opportunity Commission (the “EEOC”), or
the Securities and Exchange Commission (“SEC”), and other similar federal,
state, or local government agencies (collectively, “Government Agencies”).
Provided, however, that if Employee does pursue an administrative claim that may
not be waived as a matter of law, or such a claim is pursued on Employee’s
behalf, Employee expressly waives Employee’s individual right to recovery of any
type, including monetary damages or reinstatement, for any such claim, except
that this limitation on monetary recovery will not apply to claims for workers’
compensation, unemployment insurance benefits, or proceedings before the SEC.



C.
Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the Released Claims and agrees, nonetheless, that this Agreement and
the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.



D.
Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release of the Released Claims and Employee
intends the release herein to be final and complete. Employee executes this
Agreement with the full knowledge that the release herein covers all Released
Claims against the Released Parties, to the fullest extent permitted by law.








--------------------------------------------------------------------------------





E.
By execution of this Agreement, Employee represents that (a) Employee has been
paid or otherwise received all wages, vacation, bonuses, or other amounts owed
to Employee by Employer, other than those specifically addressed in this
Agreement, and (b) Employee has not been denied any request for leave or
accommodation to which Employee believes Employee was legally entitled, and
Employee was not otherwise deprived of any of Employee’s rights under the Family
and Medical Leave Act, the Americans with Disabilities Act, or any similar state
or local statute.



5.
Covenant Not to Sue. Except as otherwise provided in this Agreement, Employee
agrees that Employee is precluded from and is waiving all rights to sue based on
the Released Claims or to obtain equitable, remedial or punitive relief from any
or all of the Released Parties of any kind whatsoever based on the Released
Claims, including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief. Employee represents that, as
of the date of Employee’s signing this Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against the Employer or any of the other Released Parties in any court or with
any governmental agency and, to the best of Employee’s knowledge, no person or
entity has filed any such lawsuits, charges, complaints, petitions, claims or
other accusatory pleadings against the Employer or any of the other Released
Parties on Employee’s behalf. Employee further represents that Employee has not
assigned, or purported to assign, Employee’s right to file any such lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Employer or any of the other Released Parties to any other person or entity.



6.
Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.



A.
ADEA Release and Waiver. By entering into this Agreement, Employee is giving up
important rights, including, but not limited to, any rights and claims that may
exist under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”).



B.
Acknowledgments. Employee acknowledges and agrees that (a) Employee has read and
understands the terms of this Agreement; (b) Employee has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.



C.
Time to Consider. Employee has 21 days to consider whether or not to enter into
this Agreement and return a signed copy to Employer (although Employee may elect
not to use the full 21 day period at Employee’s option). Any change(s) made to
this Agreement by the parties during the 21-day consideration period will not
restart the running of the 21-day consideration period. Employer’s offer will
expire at the end of the 21-day consideration period.



D.
Revocation Right. For a period of seven (7) calendar days following Employee’s
execution of this Agreement, Employee may revoke this Agreement by delivering a
written notice of revocation to the Employer’s Chief Financial Officer, by 5:00
p.m. EST. This Agreement shall not become effective or enforceable until the
eighth (8th) day after the Employee has signed this Agreement without having
revoked it.






--------------------------------------------------------------------------------





E.
Effect of Revocation. If Employee exercises Employee’s right to revoke this
Agreement, the Employee shall not be entitled to the Separation Benefits as
detailed above.



F.
Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that arise after the execution of this Agreement by Employee.
In addition, this Agreement does not prohibit Employee from challenging the
validity of this Agreement’s waiver and release of claims under the ADEA.



7.
Restrictive Covenants. This Agreement does not supersede any prior agreement or
promise between Employee and any of the Released Parties regarding
confidentiality, non-competition, non-disclosure or non-solicitation, and any
and all such agreements and promises shall remain in full force and effect, and
Employee acknowledges and reaffirms his post-employment obligations and other
restrictive covenants that are set forth in the Employment Agreement (Sections
5.1, 5.2, 5.3, 5.4, 5.5, 5.6 and 5.7); provided, however, that notwithstanding
any provision contained in the Employment Agreement, Employee is not restricted
in any way from communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Employer. If Employee breaches any of such covenants, Employee must
repay to Employer the amounts described in Section 3 of this Agreement within 10
days after demand by Employer, and Employer shall be entitled, upon application
to a court of competent jurisdiction, to obtain injunctive or other relief to
enforce such promises and covenants.



8.
No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.



9.
Full Defense. This Agreement may be pled as a full and complete defense to, and
may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.



10.
No Waiver. Any failure or forbearance by Employer or Employee to exercise any
right or remedy with respect to enforcement of this Agreement shall not be
construed as a waiver of Employer’s or Employee’s rights or remedies, nor shall
such failure or forbearance operate to modify this Agreement or such instruments
in the absence of a writing. No waiver of any of the terms of this Agreement
shall be valid unless in writing and signed by both parties to this Agreement.
The waiver by Employer or Employee of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach, nor shall any
waiver operate or be construed as a rescission of this Agreement.



11.
Successors. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employee and his
heirs, administrators and assigns.



12.
Acknowledgement. The parties represent that they have read this Agreement, that
they understand all of its terms, and that in executing this Agreement they do
not rely and have not relied upon any representations or statements made by the
other with regard to the subject matter, basis, or effect of the Agreement.



13.
Severability; Modification. Employee and Employer further agree that if any
provision of this Agreement is held to be unenforceable, such provision shall be
considered to be separate, distinct,






--------------------------------------------------------------------------------





and severable from the other remaining provisions of this Agreement, and shall
not affect the validity or enforceability of such other remaining provisions. If
this Agreement is held to be unenforceable as written, but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.


14.
Section 409A. This Agreement is intended to comply with Section 409 of the
Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a “separation from service” under Section 409A. To the extent that any
reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, (i) such reimbursement or benefit will be
provided no later than December 31 of the year following the year in which the
expense was incurred; (ii) the amount of expenses reimbursed in one year will
not affect the amount eligible for reimbursement in any subsequent year; and
(iii) the right to reimbursement of expenses or in-kind benefits may not be
liquidated or exchanged for any other benefit. Any provision of this Agreement
to the contrary notwithstanding, if the Employee is deemed to be a “specified
employee” (within the meaning of Section 409A), then with regard to any payment
or benefit under this Agreement that is “deferred compensation” (within the
meaning of Section 409A) and which is paid as a result of the Employee’s
“separation from service” (within the meaning of Section 409A), such payment or
benefit shall be made or provided at the date which is the earlier of (A) six
(6) months and one (1) day following the date of the Employee’s separation from
service, and (B) the Employee’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to the preceding
sentence (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Employee in a
lump sum without interest, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. The Employer makes no representation or
warranty and shall have no liability to you or any other person if any provision
of this Agreement are determined to constitute deferred compensation subject to
Section 409A, but do not satisfy an exemption from, or the conditions of,
Section 409A.



15.
Entire Agreement. Except for the provisions of the Consulting Agreement, this
Agreement: (i) contains and constitutes the entire understanding and agreement
between them with respect to its subject matter; (ii) supersedes and cancels any
previous negotiations, agreements, commitments, and writings with respect to
that subject matter; (iii) may not be released, discharged, abandoned,
supplemented, changed or modified in any manner except by a writing of
concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Georgia,
without regard to its conflicts of laws provisions.






--------------------------------------------------------------------------------







THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED
AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS
AGREEMENT. WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES
SHOWN BELOW.


EMPLOYEE


/s/ Raymond L. Owens
Dated: 11-28-16


PIEDMONT OFFICE REALTY TRUST, INC.


By: /s/ Donald A. Miller, CFA
Its: CEO & President
Dated: 11-28-16







